 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE PALACIOS,                                    No. 2:17-cv-02500-TLN-CKD
12                      Plaintiff,
13          v.                                          ORDER
14   KEVIN SMITH, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 14, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 25.) Plaintiff

23   has not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed January 14, 2019 (ECF No. 25), are adopted

 3   in full; and

 4           2. Claim Three is dismissed without leave to amend because Plaintiff did not exhaust his

 5   administrative remedies with respect to the claim that Defendant Smith confiscated his

 6   medication and the claims regarding his living conditions and mental health treatment fail to state

 7   a claim.

 8   Dated: June 18, 2019

 9

10

11

12                                     Troy L. Nunley
                                       United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
